Exhibit 10.1

Amended and Restated Employee Stock Purchase Plan
(As approved by the stockholders on May 4, 2006 and as amended effective as of
May 21, 2014)
The purpose of the Employee Stock Purchase Plan (the “Program”) of Quest
Diagnostics Incorporated (the “Corporation”) is to provide to employees an
ongoing opportunity to purchase shares of Common Stock of the Corporation, par
value $0.01 per share (“Common Stock”).
1.Administration. The Program will be administered by the Compensation Committee
of the Board of Directors (the “Committee”). The Committee will have authority
to (a) exercise all of the powers granted to it under the Program, (b) construe,
interpret and implement the Program, (c) to prescribe, amend and rescind rules
and regulations relating to the Program, including rules governing its own
operations, (d) to make all determinations necessary or advisable in
administering the Program and (e) to correct any defect, supply any omission and
reconcile any inconsistency in the Program. The determination of the Committee
on any matters relating to the Program shall be final, binding and conclusive.
No member of the Committee shall be liable for any action or determination made
in good faith with respect to the Program. To the extent permitted by applicable
law, the Committee may delegate such responsibilities and powers as it specifies
to any employee or employees selected by it. Any action undertaken by an
administrator in accordance with the Committee’s delegation of authority shall
have the same force and effect as if undertaken directly by the Committee. Any
such delegation may be revoked by the Committee at any time.
2.    Eligibility. Such groups of employees of the Corporation or any subsidiary
or other entity as may from time to time be designated by the Committee
(“Participating Entity”) will be eligible to participate in the Program, in
accordance with such rules as may be prescribed from time to time by the
Committee. No employee can participate in the Program if such employee would,
immediately after participating in the Program, own stock possessing five
percent or more of the total combined voting power or value of all classes of
stock of the Corporation or of its parent or subsidiary corporations. A person
may not participate in the Program unless such person is an “employee” as
defined in the instructions to the Form S-8 registration statement under the
Securities Act of 1933, as amended (or any successor form) as in effect from
time to time.
3.    Shares Subject to the Program. The total number of shares of Common Stock
which may be transferred pursuant to the Program will be five million
(5,000,000) shares of Common Stock in the aggregate. In the event of any stock
split, reverse stock split, stock dividend, recapitalization, reorganization,
merger, demerger, consolidation, split-up, spin-off, combination or exchange of
shares, or any similar change affecting the Common Stock, or in the event the
Company pays an extraordinary cash dividend: (i) the number and kind of shares
which may be delivered under the Program; (ii) the number and kind of shares
subject to outstanding Options (as hereinafter defined); and (iii) the exercise
price of outstanding Options shall be appropriately adjusted consistent with
such change in such manner as the Committee may deem equitable to prevent
substantial dilution or enlargement of the right granted to, or available for,
participants. Except as expressly provided herein, no issuance by the
Corporation of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares of Common Stock
subject to an Option.
4.    Offerings. The Corporation shall make on the last business day of each
calendar month or such other period as the Committee may determine (such month
or other period being an “Offering Period”), an offering to such employees to
purchase shares of Common Stock under the Program.
5.    Participation.
(a)    An employee eligible to participate in the Program pursuant to Section 2
above may participate by completing the Corporation-specified enrollment
process. The employee will authorize a regular payroll deduction from his
regular compensation, which will be effective as soon as practicable after
completion of the enrollment process but may not be retroactive. With respect to
any offering made under the Program, an employee may authorize a payroll
deduction, but not in excess of the greater of (a) ten percent (10%) of the base
salary an employee receives during the Offering Period (or during such




--------------------------------------------------------------------------------

Exhibit 10.1

portion thereof as an employee may elect to participate) and (b) such lesser
amount as is determined by the Committee. Additionally, during the Offering
Period, the Corporation shall be deemed to contribute an additional amount to
the employee’s account equal to 0.1765 multiplied by the amount of the payroll
deduction authorized by the employee during the Offering Period.
(b)    An employee may at any time stop, increase or decrease the employee’s
payroll deduction by completing a Corporation-specified process. These requests
shall become effective as soon as practicable after completion of the process.
The Corporation will maintain payroll deduction accounts on its books for all
participating employees.
6.    Interest and Application of Funds. The Corporation shall not credit
employee accounts with interest and shall hold such accounts for the credit of
employees as part of its general funds. All funds received or held by the
Corporation under the Program may be used for any corporate purpose.
7.    No Withdrawal of Funds. Once an employee has begun participation in any
Offering Period, he may stop his payroll deductions but, except as provided in
Section 12 below, may not withdraw any cash balance accumulated in his account.
8.    Purchase of Shares. Each employee participating in any offering under the
Program will be granted an option to purchase (an “Option”), upon the effective
date of such offering, as many shares of Common Stock as may be purchased with
the funds that the participating employee elects to withhold pursuant to Section
5 above.
The purchase price for each share of Common Stock purchased will be the Market
Price (as defined in Section 10 below) of a share of Common Stock on the last
business day of any Offering Period. The account of each participating employee
shall be totaled and the funds in the employee’s account, including the
additional amounts deemed to be contributed by the Corporation as of that date,
shall be used to purchase Common Stock. The employee shall be deemed to have
exercised an Option to purchase such shares of Common Stock at such price and
the employee’s account shall be charged for the amount of the purchase.
To the extent an employee is deemed to have exercised an Option to purchase a
fractional share of Common Stock pursuant to this Section 8, the value of such
fractional share shall be paid to the employee in cash at the same time he or
she is delivered whole shares purchased during the applicable Offering Period
pursuant to Section 9. Subsequent shares of Common Stock purchased by the
employee will be purchased in the same manner, subject to funds having again
been deposited in the employee’s account.
9.    Registration. It is anticipated that shares of Common Stock purchased by
the employee shall be held by a third party agent in an investment account
established for the employee and that, unless special arrangements are made to
the contrary, any dividends paid on shares of Common Stock purchased under the
Program will be reinvested.
Upon request by the employee to the third party agent or the Corporation, whole
shares of Common Stock purchased by an employee will be delivered to a brokerage
account designated by the employee.
10.    Definitions. The phrase “Market Price” means, unless the Committee
determines otherwise, the closing price of a share of Common Stock on the New
York Stock Exchange Composite list (or such other stock exchange as shall be the
principal public trading market for the Common Stock) on the relevant date of
determination or, if the Common Stock is not traded on such date, the closing
price on the New York Stock Exchange Composite list (or such other stock
exchange as shall be the principal public trading market for the Common Stock)
on the next preceding day on which the Common Stock was traded.
11.    Rights as a Stockholder. None of the rights or privileges of a
stockholder of the Corporation shall exist with respect to shares purchased
under the Program unless and until ownership of such shares shall have been
appropriately evidenced on the Corporation’s books.

2

--------------------------------------------------------------------------------

Exhibit 10.1

12.    Rights on Retirement, Death, or Termination of Employment.
(a)    In the event of a participating employee’s retirement, death, or
termination of employment, no payroll deduction shall be taken with respect to
any severance, life insurance or other similar payments due to such employee
but, pursuant to the employee’s payroll deduction authorization, a payroll
deduction will be made with respect to regular compensation due for the period
prior to the participating employee’s retirement, death or termination of
employment and such employee will receive on the last day of the applicable
Offering Period that number of shares of Common Stock which may be purchased
pursuant to Section 8 above from funds in his or her account, provided that, in
the event of an employee’s death and upon the request of his estate but subject
to the approval of the Committee, the balance in the deceased employee’s account
shall be paid to the employee’s estate rather than utilized to purchase shares
of Common Stock.
(b)    Following retirement or other termination of employment, a participant
(or if the participant is deceased, the representative of the participant’s
estate) may elect to have the shares of Common Stock held in the participant’s
account under the Program: (i) transferred to a brokerage account designated by
the participant; or (ii) sold and the proceeds remitted to the participant. If
the Corporation does not receive a written election relating to the shares in a
participant’s account from the participant within 60 days following the date the
Corporation notifies the participant of the opportunity to make such election,
the participant shall be deemed to have made the election provided for in clause
(ii) of the preceding sentence; provided, however, that the Committee may in its
discretion establish a different default procedure for participants who fail to
make a timely election. This Section 12(b) shall be effective as of a date
selected by the Committee (which date is expected to be no later than September
1, 2014), including with respect to participants who have retired or whose
employment has otherwise terminated prior to such date.
13.    Shares of Entities Other than the Corporation. With respect to the shares
of common stock or other securities of entities other than the Corporation held
in accounts under the Program, a participant may elect to have the shares or
other securities in the account: (i) delivered to the transfer agent for the
issuer of such shares or other securities for the participant’s benefit; (ii)
transferred to a brokerage account designated by the participant; or (iii) sold
and the proceeds remitted to the participant. If the Corporation does not
receive a written election relating to such shares or other securities in a
participant’s account from the participant within 60 days following the date the
Corporation notifies the participant of the opportunity to make such election,
the participant shall be deemed to have made the election provided for in clause
(iii) of the preceding sentence; provided, however, that the Committee may in
its discretion establish a different default procedure for participants who fail
to make a timely election. This Section 13 shall be effective as of a date
selected by the Committee and expected to be no later than September 1, 2014.
14.    Rights Not Transferable. Rights under the Program are not transferable by
a participating employee other than by will or the laws of descent and
distribution, and are exercisable during the employee’s lifetime only by the
employee.
15.    Amendment of the Program. The Committee may at any time, or from time to
time, amend or suspend the Program in any respect, including retroactively to
the extent necessary; provided, however that no such action shall be made
without shareholder approval if such approval is required under tax or stock
exchange rules and regulations. Upon any such suspension or amendment of the
Program during any Offering Period, the Committee may in its discretion
determine that the applicable offer shall immediately terminate and that all
amounts in the accounts of participating employees will be carried forward into
the employee’s payroll deduction account under a successor program, if any, or
promptly refunded.
16.    Effectiveness of the Program. The Program became effective upon its
approval by the holders of stock entitled to vote at the Corporation’s May 4,
2006 Annual Meeting of Stockholders (the “Effective Date”).

3

--------------------------------------------------------------------------------

Exhibit 10.1

17.    Termination of the Program. The Program and all rights of employees under
any offering hereunder shall terminate upon the earlier of:
(a)    on the day that participating employees become entitled to purchase a
number of shares of Common Stock greater than the number of shares of Common
Stock remaining available for purposes of the Program provided, however, if the
number of shares of Common Stock so purchasable is greater than the shares of
Common Stock remaining available, the available shares of Common Stock shall be
allocated by the Committee among such participating employees in such manner as
it deems fair; and
(b)    at any earlier time, at the discretion of the Committee.
No offering hereunder shall be made which shall extend beyond the tenth
anniversary of the Effective Date. Upon termination of the Program all amounts
in the accounts of participating employees shall be carried forward into the
employee’s payroll deduction account under a successor program, if any, or
promptly refunded.
18.    Governmental Regulations. The Corporation’s obligation to sell and
deliver shares of Common Stock under the Program is subject to the approval of
any governmental authority required for the authorization, issuance, or sale of
such stock.
19.    Share Purchases. Purchases of outstanding shares may be made pursuant to
and on behalf of the Program, upon such terms as the Board of Directors of the
Corporation may approve, for delivery under the Program.
20.    No Right to Employment. Nothing in the Program shall confer upon any
employee the right to continue in the employ of the Corporation or any
Participating Entity or affect any right which the Corporation or any
Participating Entity may have to terminate such employment.
21.    Expenses. The Committee shall determine in its discretion the extent to
which costs of administering and carrying out the Program, including the cost of
maintaining participant accounts and costs (including brokerage fees) incurred
in connection with transfers or sales of shares pursuant to Sections 12 and 13,
will be borne by participants (including participants whose employment has
terminated). The Committee’s determinations with respect to allocation of
expenses need not be uniform and may be made by it selectively among
participants (whether or not such participants are similarly situated).
22.    Governing Law. The Program shall be interpreted, construed and
administered in accordance with the laws of the State of New Jersey, without
giving effect to principles of conflict of laws.

4